Title: From Alexander Hamilton to William Livingston, 29 April 1777
From: Hamilton, Alexander
To: Livingston, William


Head Quarters Morris Town [New Jersey]April 29. 1777
Sir,
The inclosed was intended to be sent with the prisoners mentioned in the list; but before this could be done, Mr. Sims, one of the chief Justices of the State came to this town, and informed me, that the Governor and Council were upon the point of adjourning, and that the sending the prisoners to them would only be an embarrassment without answering, at present, any valuable purpose. He considered himself as authorised to take the matter under his direction, and desired a sight of the papers relating to it. After perusing them, he determined, that it was best the prisoners should remain here, until he should receive your further orders on the subject; and informs me, that a letter here-with sent you, contains a representation of their cases, as they appear to him, for the purpose of knowing your sense in what manner they shall be disposed of. He admitted two of them, Woolverton and Silas Howel, to bail.
In addition to the former, I send you a second list of four others that have been lately committed to Jail. These are capital offenders and among the number of those, who, it were to be wished, could have an immediate trial and punishment, Isaac Ogden in particular is one of the most barefaced, impudent fellows, that ever came under my observation. He openly acknowleged himself a subject to the King of Great Britain and flatly refused to give any satisfaction to some questions that were put to him respecting one Moses Nichols, an emissary from the enemy, alleging no other reason for his refusal, than that he had given his word to be silent.
A spirit of disaffection shows itself with so much boldness and violence, in different parts of this state, that it is the ardent wish of his Excellency, no delay might be used in making examples of some of the most atrocious offenders. If something be not speedily done to strike a terror into the disaffected, the consequences must be very fatal. Among other ill effects all security to the friends of the American cause, will be destroyed; and the natural effect of this will be an extinction of their zeal in seconding and promoting it. Their attachment, if it remain, will be a dead, inactive, useless principle. And the tories, emboldened by impunity, will be encouraged to proceed to the most daring and pernicious lengths.
On the other hand it may not be unuseful to acquaint you, that in the course of the examination made by His Excellency’s order, it appeared, that private pique and resentment had had their influence in causing some innocent persons to be apprehended; and that, in many instances, there was so slight a foundation of guilt as made it highly impolitic to meddle with them. It is always injurious to apprehend those, whose cases are such as afterwards oblige us to acquit or discharge them. To the innocent and friendly it is an occasion of disgust; to the wavering and disaffected it serves as an argument for a greater defection, and affords an opportunity for triumph and declamation. Their unmerited persecution is a good topic to excite the sympathy and pity of their neighbours; and there is an easy transition from these feelings to those of abhorrence and indignation against the unjust persecutors. It would be happy could things be put upon such a footing, as that those who ought to be taken notice of, might not escape; and that the innocent, or petty offenders might not be improperly molested, just as the malignity of some and the indiscretion of others may suggest. All this is submitted with due deference to Your Excellency’s judgment.
I have the honor to be, with the greatest respect   Your Excellency’s Most Obedient servant
A HamiltonA D.C.
Governor Livingston

